[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                 April 20, 2005
                                No. 04-12673
                                                                THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                            Agency No. A78-602-188

BELAYNESH GEBREMARIAM,

                                                                           Petitioner,

      versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                 (April 20, 2005)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

      Petitioner Belaynesh Gebremariam, through counsel, petitions this court for

review of the Board of Immigration Appeal’s (“BIA”) order affirming the
Immigration Judge’s (“IJ”) decision denying her application for asylum under the

Immigration and Nationality Act (“INA”). Because Gebremariam’s immigration

proceedings commenced after April 1, 1997, the effective date of IIRIRA, this case

is governed by the permanent provisions of the INA, as amended by IIRIRA. See

Antipova v. U.S. Attorney Gen., 392 F.3d 1259, 1264 (11th Cir. 2004); Gonzalez-

Oropeza v. U.S. Attorney Gen., 321 F.3d 1331, 1332 (11th Cir. 2003).

      Gebremariam argues that she had demonstrated past persecution based on

the fact that when she previously returned to Ethiopia after traveling to the United

States, she was detained, beaten, and interrogated because she was an Ethiopian

citizen of Eritrean descent. She argues that it is well established that detention and

physical beatings can constitute persecution sufficient to qualify for asylum. She

avers that she has a well-founded fear of future persecution because she has

already been persecuted and because there has not been a change in her

circumstances.

      We review the BIA’s factual determinations under the substantial evidence

test and “must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (quotation omitted).

Under this highly deferential standard of review, we must defer to the BIA’s



                                           2
decision as supported by substantial evidence, unless the evidence would compel a

reasonable fact finder to find otherwise. INS v. Elias-Zacarias, 502 U.S. 478, 481

n.1, 112 S.Ct. 812, 815 n.1, 117 L.Ed.2d 38 (1992); see also INA § 242(b)(4)(B), 8

U.S.C. § 1252(b)(4)(B) (“administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary”).

      Any alien who arrives in or is present in the United States may apply for

asylum, which the Attorney General (“AG”) has discretion to grant if the alien is a

“refugee” as defined in 8 U.S.C. § 1101(a)(42)(A). Al Najjar, 257 F.3d at 1284

(citation omitted). That statute defines a “refugee” as:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion. . . .

8 U.S.C. § 1101(a)(42)(A) (emphasis added). The asylum applicant carries the

burden of proving statutory “refugee” status and thereby establishing asylum

eligibility. 8 C.F.R. § 208.13(a). If she meets that burden, the AG may exercise

his discretion to grant asylum. Al Najjar, 257 F.3d at 1284. Here, because the IJ

determined that Gebremariam failed to establish eligibility for asylum, he did not

address whether he would exercise his discretion. Accordingly, we need only

                                          3
address whether substantial evidence supports the finding that Gebremariam failed

to show statutory eligibility for asylum, i.e., past persecution or a well-founded

fear of future persecution on account of her race or nationality. See id. at 1285.

      To establish asylum eligibility, the alien must establish, with specific,

detailed, and credible evidence (1) past persecution on account of her race,

nationality, or other statutorily listed factor, or (2) a “well-founded fear” that her

race, nationality, or other statutorily listed factor will cause future persecution. Al

Najjar, 257 F.3d at 1287; see also 8 C.F.R. § 208.13(a), (b). “[A]n applicant must

demonstrate that his or her fear of persecution is subjectively genuine and

objectively reasonable.” Sepulveda v. U.S. Attorney Gen., No. 03-14932,

manuscript. op. at 9 (11th Cir. Mar. 2, 2005) (quotation omitted). Establishing a

nexus between the statutorily listed factor and the feared persecution “requires the

alien to present specific, detailed facts showing a good reason to fear that he or she

will be singled out for persecution on account of” the statutorily listed factor.

D-Muhumed v. Attorney Gen., 388 F.3d 814, 818 (11th Cir. 2004) (quotation

omitted).

      If the alien demonstrates past persecution, she is presumed to have a well-

founded fear of future persecution unless the government can rebut the

presumption. 8 C.F.R § 208.13(b)(1). If, however, the alien does not establish



                                            4
past persecution, she bears the burden of demonstrating a well-founded fear of

persecution by showing that (1) she fears persecution based on her nationality or

other statutorily listed factor; (2) there is a reasonable possibility she will suffer

persecution if removed to her native country; and (3) she could not avoid

persecution by relocating to another part of her country, if under all the

circumstances it would be reasonable to expect relocation. See 8 C.F.R.

§ 208.13(b)(2), (3)(i).

       Persecution is an “extreme concept requiring more than a few isolated

incidents of verbal harassment or intimidation.” Sepulveda, No. 03-14932,

manuscript op. at 8 (quotation omitted). Courts have generally held that it is

conduct that is egregious, sustained, and rises above mere unpleasantness or even

basic suffering. See e.g., Nelson v. INS, 232 F.3d 258, 263-64 (1st Cir. 2000)

(citing various cases regarding past persecution and finding that three episodes of

solitary confinement accompanied by physical abuse did not constitute

persecution).

       Here, the record contains substantial evidence supporting the BIA’s finding

that Gebremariam has not suffered past persecution or has a well-founded fear of

future persecution. See Al Najjar, 257 F.3d at 1283-84. As to past persecution,

first, although Gebremariam claims she suffered hostile conditions while



                                             5
imprisoned for 14 days, although unpleasant, this does not rise to the level of past

persecution. See e.g., Nelson v. INS, 232 F.3d at 263. Second, Gebremariam’s

additional claims of her family being evicted while she was in jail and her losing

her job do not demonstrate past persecution because she does not provide evidence

that it was on account of one of the five statutory factors or explain why she was

able to leave Ethiopia to visit the United States on several occasions without any

problems from the Ethiopian government after she lost her job because she was

Eritrean. Thus, the evidence does not compel a reasonable fact finder to find that

Gebremariam suffered past persecution on account of her race or nationality. See

Elias-Zacarias, 502 U.S. at 481 n.1, 112 S.Ct. at 815 n.1.

      In addition, Gebremariam failed to show that she had a well-founded fear of

future persecution. According to the country reports in the record, the Ethiopian

government no longer detains or deports Eritreans and Ethiopians of Eritrean

origin without due process. Gebremariam also had family in Ethiopia who have

not been deported or harmed. Therefore, Gebremariam failed to carry her burden

of establishing past persecution or a well-founded fear of future persecution, which

precludes her from being granted asylum.

      Because Gebremariam did not raise before the BIA withholding of removal

under the INA or relief pursuant to the United Nations Convention Against Torture



                                           6
and Other Cruel, Inhuman, or Degrading Treatment or Punishment, to the extent

she raises those claims in her brief before us, her claims are unexhausted and we

are without jurisdiction to entertain them. See 8 U.S.C. § 1252(d)(1);

Fernandez-Bernal v. U.S. Attorney Gen., 257 F.3d 1304, 1317 n.13 (11th Cir.

2001).

         For the foregoing reasons, we deny Gebremariam’s petition for review.

         PETITION DENIED.




                                          7